Exhibit 10.4

OneBeacon Insurance Group, Ltd.
Long-Term Incentive Plan
2016-2018 Restricted Share Award Agreement


THIS AGREEMENT (this "Agreement") is made effective as of the 24th day of
February, 2016, between OneBeacon Insurance Group, Ltd. (the "Company") and
<First><Last> (the "Participant").


RECITALS:


WHEREAS, the Board of Directors of the Company has adopted the OneBeacon
Long-Term Incentive Plan (2007), as amended (the "Plan"), which Plan is
incorporated herein by reference and made part of this Agreement; and


WHEREAS, the Performance Compensation Subcommittee of the Compensation Committee
of the Board of Directors (the "Committee") has determined that it would be in
the best interests of the Company to grant this award of restricted shares of
the Company’s Class A Common Shares, par value $.01 per share (the “Restricted
Shares”) to the Participant pursuant to the Plan and the terms set forth herein.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:


1.Grant of the Restricted Shares. Pursuant to Section 5 of the Plan, the Company
hereby grants to the Participant a Restricted Share Award (this “Award”)
consisting of, in the aggregate, <grant> Restricted Shares, in consideration for
services to be rendered by the Participant to the Company. The Restricted Shares
shall be subject to the Company's option to repurchase such shares, in
accordance with the provisions of Section 2 hereof. Capitalized terms used but
not defined in this Restricted Share Award Agreement are defined in the Plan.


2.Vesting.
(a)Except as otherwise provided herein, provided that the Participant has
remained continuously employed through the applicable Vesting Date, the
Restricted Shares will vest and no longer be subject to restriction or potential
forfeiture on January 1, 2019 (the “Vesting Date”) (the period during which
restrictions apply, the “Restricted Period”).
(b)Subject to any exceptions set forth in this Agreement or the Plan, during the
Restricted Period, unvested Restricted Shares may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered by the
Participant, except by will or the laws of descent and distribution.
3.Repurchase Option. Except as otherwise set forth herein or in the Plan, the
Participant shall forfeit, and the Company shall have the option to repurchase
unvested Restricted Shares, in accordance with Section 5(b) of the Plan, during
the Restricted Period at a price equal to $.001 per Restricted Share, in the
event that the Participant's continuous employment with the Company or any of
its subsidiaries is terminated. The Company may exercise such option at any time
within 90 days of such termination of employment by providing written notice to
the Participant and payment in full of the purchase price.
4.Book Entry. The Restricted Shares shall be registered in the Participant's
name in book entry form on the share transfer books of the Company promptly
after the date hereof.

    

--------------------------------------------------------------------------------




5.Rights as a Shareholder. The Participant shall be the record owner of the
Restricted Shares until and unless such Restricted Shares are sold to the
Company pursuant to Section 3 hereof and as record owner shall be entitled to
all rights of a common shareholder of the Company, including the right to vote
the Restricted Shares and receive dividends thereon. As soon as practicable
following the end of the Restricted Period, the Company shall, on or about such
date(s), deliver to the Participant evidence of ownership in book entry form of
the number of Shares set forth opposite such date.
6.Legend. The Restricted Shares shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any share exchange upon which such Shares are listed, and any
applicable federal, state or foreign laws, and the Committee may cause an
appropriate reference to such restrictions to be made in the Company’s share
transfer books or on any certificate that may be issued to evidence the
Restricted Shares.
7.Withholding. The Participant agrees to make appropriate arrangements with the
Company for satisfaction of any applicable income tax withholding requirements
or like requirements, including the payment to the Company, at the termination
of the Restricted Period (or such earlier date as may be applicable, including
if an election has been made under Section 83(b) of the Internal Revenue Code)
of all such taxes and other amounts, and the Company shall be authorized to take
such action as may be necessary, in the opinion of the Company's counsel
(including, without limitation, withholding Restricted Shares otherwise
deliverable to Participant hereunder and/or, subject to applicable law,
withholding amounts from any compensation or other amount owing from the Company
to the Participant), to satisfy all obligations for the payment of such taxes
and other amounts. The Participant may make and file with the Internal Revenue
Service an election under Section 83(b) of the Code within 30 days of the grant
of the Restricted Shares, electing to include in the Participant’s gross income
as of the grant date of the Award the fair market value of the Restricted Shares
as of such grant date. The Participant shall promptly provide a copy of such
election to the Company.
8.Clawback Policy. Amounts paid pursuant to this Agreement are subject to
clawback by OneBeacon pursuant to the Clawback Policy adopted by the Board of
Directors of the Company on June 16, 2010. The Clawback Policy provides that, in
the event of a restatement of the financial statements of the Company for
failure to comply with the federal securities laws due to misconduct of the
Participant, the Board of Directors of the Company may require the Participant
to reimburse the Company for all or a portion of his or her Award; provided,
however, that in the event of fraud, the Participant shall reimburse the Company
for all of his or her Award.
9.Securities Laws. At the termination of the Restricted Period, the Participant
will make or enter into such written representations, warranties and agreements
as the Committee may reasonably request in order to comply with applicable
securities laws and with this Agreement.
10.No Right to Continued Employment. Neither the Plan nor this Agreement shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship to, the Company or any of its
subsidiaries. Further, the Company or any of its subsidiaries may at any time
dismiss the Participant or discontinue any consulting relationship, free from
any liability or any claim under the Plan or this Agreement, except as otherwise
expressly provided herein in this Agreement or the Plan. In additional, nothing
herein shall obligate the Company to make future awards to the Participant.
11.Award Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan, understands the terms of the Plan and this Agreement and that this Award
is subject to all of the terms and provisions set forth in the Plan and in this
Agreement and accepts this Award subject to all such terms and conditions which
are

    

--------------------------------------------------------------------------------




incorporated herein by reference, including, but not limited to, the requirement
to execute a Confidentiality and Nonsolicitation Agreement. In the event of a
conflict between any term or provision contained in this Agreement and a terms
or provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.
12.Successors and Assigns. This Award shall inure to the benefit of and be
binding upon the Company and its successors and assigns. The Company shall
request any purchaser of a business unit in which the Participant is employed
(the “Purchaser”) to fully assume the obligations of the Company under this
Award. If a Purchaser declines to assume such obligations, the Company shall
remain obligated under the terms of this Award.
13.Notice. Any notice necessary under this Award shall be addressed to the
Corporate Secretary of the Company at the Company’s principal executive offices
and to the Participant at the address appearing in the personnel records of the
Company for such Participant or to either party at such other address as such
party, hereto, may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.
14.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda.
15. Entire Agreement. This Agreement, the Plan, and the rules and procedures
adopted by the Committee, contain all of the provisions applicable to the Award
and no other statements, documents or practices may modify, waive or alter such
provisions unless expressly set forth in writing, signed by an authorized
officer of the Company and delivered to Participant.
16.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.




    OneBeacon Insurance Group, Ltd.
            
By:__________________________________
By: /s/ T. Michael Miller

<first><last>
T. Michael Miller

President and Chief Executive Officer


__________________________________
Date


Award Details:


2016 Restricted Share Award
<grant> Restricted Shares

    